Title: From Alexander Hamilton to Benjamin Lincoln, 5 December 1793
From: Hamilton, Alexander
To: Lincoln, Benjamin



Treasury DepartmentDecember 5th, 1793.
Sir

I have found it necessary in order to provide for the punctual payment of the allowances to fishing vessels which will become due on the 31st inst to authorise the Collectors of the several districts in Massachusetts to draw on you, when the funds in their hands shall be inadequate to discharge the demands uppon them.
The Collectors who may have occasion to resort to this resourse have been instructed to transmit there signatures to you, and to furnish weekly returns therein acurately describing the drafts which they may issue; which are to be accordance to the form here to annexed.
As a check upon the Collectors I request you to furnish me weekly with a schedule of Bills, which shall be presented for payment, and none which shall not be presented prior to the first day of March next are to be paid, untill they shall have been previously notified to me, and the payment specially authorised.
To enable you to face these payments in case the funds accrueing to your office should prove inadequate, you may draw upon the office of Discount & Deposit in Boston for a sum not exceeding Forty thousand Dollars: a credit to that amount having been opened whith the said office in your favor, to be replaced by you out of the Duties on Imports and Tonnage as they shall accrue in your office.
It will be necessary to an orderly payment of the accounts at the Treasury, that you keep a seperate account of the transaction with the officer of Discount and Deposit.
I am sir, with great consideration   Your obedient servant

A Hamilton.

